Citation Nr: 0940560	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-09 381	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1966 to September 1968.

2.  On September 12, 2009, prior to the promulgation of a 
Board decision in this appeal, the Board received 
notification from the appellant and his representative that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and 
his authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2005 RO rating decision, the RO granted 
entitlement to service connection for diabetes mellitus type 
II with erectile dysfunction associated with herbicide 
exposure, and granted a 20 percent rating for this 
disability.  In the body of its decision the RO made clear 
that it considered the aspect of the Veteran's newly service-
connected disability manifested by erectile dysfunction to be 
noncompensably disabling.  In January 2006, the Veteran 
submitted a notice of disagreement with this aspect of the 
rating decision.  A statement of the case was issued in 
February 2007, and the RO received the Veteran's VA Form 9 in 
March 2007.  In a rating decision dated in June 2009, the RO 
granted special monthly compensation for loss of creative 
organ associated with type 2 diabetes mellitus.  In September 
2009, the Board received correspondence from the appellant by 
which he stated that he was satisfied with the June 2009 
rating decision granting compensation for his erectile 
dysfunction, and requested that his claim not be sent to the 
Board.  In an accompanying letter dated in September 2009, 
the appellant's representative indicated that the appellant 
was withdrawing his appeal for compensation for erectile 
dysfunction.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


